DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  ENRIQUE ARELLANO-MEDRANO,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1375

                              [July 20, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Dan L. Vaughn,
Judge; L.T. Case No. 472010CF000431A.

  Enrique Arellano-Medrano, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.